Citation Nr: 0014064	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  99 - 03 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

Entitlement to service connection for basal cell carcinoma, 
claimed as skin cancer, due to prolonged exposure to 
sunlight.

Whether the claim of entitlement to service connection for 
basal cell carcinoma, claimed as residual to exposure to 
ionizing radiation, is well grounded.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran's Notice of Separation from Naval Service shows 
that he served in the United States Navy from November 1942 
to January 1946; that his rate was Signalman, that he served 
in the Asiatic-Pacific theater; and that he was stationed 
aboard USS ARAPAHO (ATF-68).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1998 from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for basal 
cell carcinoma, claimed as the result of prolonged inservice 
exposure to sunlight, is plausible.

2.  The veteran has submitted competent evidence of current 
basal cell carcinoma in the form of a medical diagnosis; 
evidence of incurrence or aggravation of a disease or injury 
in service in the form of lay or medical evidence; and 
evidence of a nexus between the inservice injury or disease 
and the current disability in the form of medical evidence.  

3.  The claim of entitlement to service connection for basal 
cell carcinoma, claimed as residual to ionizing radiation 
exposure, is not plausible.

4.  The veteran has submitted evidence of a current diagnosis 
of skin cancer (basal cell carcinoma), a radiogenic disease, 
but has not submitted evidence that he engaged in a 
radiation-risk activity or evidence of a disability which may 
be presumptively service connected on the basis of ionizing 
radiation exposure; the Defense Department has determined 
that the veteran had no ionizing radiation exposure while in 
service from bombs dropped on Hiroshima or Nagasaki; and the 
veteran has not submitted any competent medical evidence or 
authority which links his current basal cell carcinoma to 
inservice exposure to ionizing radiation.   


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for basal 
cell carcinoma, claimed to result from the veteran's 
prolonged inservice exposure to sunlight, is well grounded.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991).  

2.  The claim for service connection for basal cell 
carcinoma, claimed as residual to ionizing radiation 
exposure, is not well grounded.  38 U.S.C.A. §§ 1110, 1112, 
5107(a) (West 1991);  38 C.F.R. §§ 3.301, 3.309, 3.311


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim Not Well-Grounded

The appellant has contended that his basal cell carcinoma, 
claimed as skin cancer, is residual to ionizing radiation 
exposure while aboard USS ARAPAHO in the Sea of Japan when 
the atomic bomb was dropped on Hiroshima.  For the reasons 
stated below, the Board finds that the claim for service 
connection for basal cell carcinoma as residual to inservice 
exposure to ionizing radiation is not well grounded.  

Service connection for a condition which is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways.  First, 
there are 15 types of cancer that are presumptively service 
connected.  38 U.S.C.A. § 1112(c) and  38 C.F.R. 3.309(d).  
Second,  38 C.F.R. § 3.311(b) (1999) provides a list of 
"radiogenic diseases" which will be service connected 
provided that certain conditions specified in that regulation 
are met.  Third, as set forth in Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994), direct service connection can be 
established by showing that the disease was incurred during 
or aggravated by service.  Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom.  Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir 1997);  Hardin v. Brown, 11 Vet. App. 74, 77 (1998).

In this case, basal cell carcinoma is not one of the 15 types 
of cancer that are presumptively service connected under the 
provisions of  38 U.S.C.A. § 1112(c) and  38 C.F.R. 3.309(d).  
Thus, service connection cannot be established on a 
presumptive basis under that law and regulation, and the 
claim is not well-grounded on that basis.  

Further, although basal cell carcinoma is one of the 
"radiogenic diseases" listed under  38 C.F.R. § 3.311(b) 
(1999) which will be service connected provided that certain 
conditions specified in that regulation are met, those 
conditions include the requirement that the claimant be a 
radiation-exposed veteran who, while serving on active duty, 
or during a period of ACDUTRA or INACDUTRA, participated in a 
radiation risk activity.  38 C.F.R. § 3.309(d)(3)(i).  A 
radiation risk activity is defined in  38 C.F.R. 
§ 3.309(d)(3)(ii) as: (A) Onsite participation involving the 
atmospheric detonation of a nuclear device, (B) The 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period from August 6, 1945, to July 1, 
1946, or (C) Internment as a POW in Japan (or service on 
active duty in Japan immediately following such internment) 
during World War II, which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States forces in Hiroshima or Nagasaki, Japan, from 
August 6, 1945, to July 1, 1946.  38 C.F.R. 
§ 3.309(d)(3)(ii)(A)

Section 3.309(d)(3)(vi) defines the term "occupation of 
Hiroshima or Nagasaki, Japan."  It includes official 
military duties within 10 miles of the city limits of either 
city, which were required to perform or support military 
occupation functions, such as occupation of the territory, 
control of the population, stabilization of the government, 
demilitarization of the Japanese military, rehabilitation of 
the infrastructure or deactivation and conversion of war 
plants or materials. 

In the instant appeal, the veteran has not alleged that he 
participated onsite in the atmospheric detonation of a 
nuclear device, or that he participated in the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during 
the period from August 6, 1945, to July 1, 1946, as defined, 
or that he was interned as a POW in Japan (or service on 
active duty in Japan immediately following such internment) 
during World War II, which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States forces in Hiroshima or Nagasaki, Japan, from 
August 6, 1945, to July 1, 1946.  Rather, a report from the 
Defense Department addressing the veteran's possible ionizing 
radiation exposure shows that the veteran's ship did not go 
to Hiroshima or Nagasaki while he was aboard; that he was not 
among the occupying forces in Hiroshima or Nagasaki , and 
that the veteran was never closer than Okinawa, 400 miles 
from Japan.  As the veteran has not established that he has a 
radiogenic disability and that he meets the criteria for a 
radiation-exposed veteran, a well grounded claim for service 
connection for basal cell carcinoma under the provisions of  
38 C.F.R. §§ 3.309 and 3.311 has not been submitted.  

Further, although direct service connection for basal cell 
carcinoma can be established by showing that the disease was 
incurred during or aggravated by service [See  Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom.  Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir 1997);  Hardin v. Brown, 11 
Vet. App. 74, 77 (1998)].  The veteran has not submitted 
competent medical evidence or authority showing that his 
basal call carcinoma was incurred during or aggravated by 
service, as contemplated under  38 C.F.R. § 3.311(b)(4);  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

For the reasons stated, the Board finds that the claim for 
service connection for basal cell carcinoma as residual to 
ionizing radiation exposure is not well-grounded, and that 
claim is denied.




Well-Grounded Claim

The appellant contends that his current basal cell carcinoma 
is the result of constant, unprotected exposure to the 
tropical sun while serving above deck while on board USS 
ARAPAHOE in the South Pacific for two years during World War 
II.  The veteran has further contended that his duties as a 
Signalman required his extended presence above deck; that he 
suffered sunburn on several occasions; that prolonged 
exposure to ultraviolet radiation is a known cause of basal 
cell carcinoma; and that a letter from a private 
dermatologist links the veteran's current basal cell 
carcinoma to his history of sun exposure in the past.  

The Board must determine whether the veteran's claim for 
service connection for basal cell carcinoma as due to 
prolonged, unprotected exposure to the tropical sun while 
serving on active duty is plausible and is thus "well 
grounded" within the meaning of  38 U.S.C.A. §  5107(a) 
(West 1991).  

The veteran's Notice of Separation from Naval Service shows 
that he served in the United States Navy from November 1942 
to January 1946; that his rate was Signalman; that he was 
qualified in blinker operation, semaphore, and signal flag 
hoist; that he served in the Asiatic-Pacific theater; and 
that he was stationed aboard USS ARAPAHO (ATF-68).  Records 
obtained from the Defense Special Weapons Agency show that 
the veteran served on board ARAPAHO from July 22, 1943, to 
December 25, 1945, a period in excess of two years, five 
months.  

The veteran's service entrance examination, conducted in 
November 1942, and a subsequent medical examination, 
conducted in December 1943, show that his skin was normal.  
His service medical records are silent for complaint, 
treatment , findings or diagnosis of sunburn, overexposure to 
the sun, or a skin disorder, including basal cell carcinoma.  
His service separation examination, conducted on January 
1946, disclosed that the veteran's skin was normal, and there 
were no findings or diagnosis of sunburn, overexposure to the 
sun, or a skin disorder, including basal cell carcinoma.  


The veteran's original application for VA disability 
compensation benefits (VA Form 826), received in February 
1946, made no mention of basal cell carcinoma or of a skin 
disorder other than a fungus in 1944.  Another application 
for VA disability compensation benefits, received in August 
1949, made no mention of a skin disorder or of basal cell 
carcinoma.  A claim for service connection for defective 
vision, submitted in April 1957, made no mention of a skin 
disorder or of basal cell carcinoma.  A VA Form 21-527, 
received in February 1988, made no mention of a skin disorder 
or of basal cell carcinoma.  

The veteran's initial claim for service connection for basal 
cell carcinoma, claimed as skin cancer of the face, was 
received at the RO in June 1997.  The veteran stated, in 
pertinent part, and that he had been treated for that 
disability at the VAMC, Fort Meade; that such disability was 
the result of constant exposure to the sun while on active 
duty.  In subsequent correspondence, he asserted that he had 
been treated for skin disorders as early as 1949.  

The RO has obtained private and VA medical records, dated 
from August 1975 to May 1998, showing treatment of the 
veteran for skin disabilities, including actinic keratosis 
and Bowen's Disease, diagnosed as squamous cell carcinoma and 
confirmed by biopsy.  Hypertrophic actinic keratosis was 
diagnosed in August 1975, and basal cell carcinoma was 
initially diagnosed in April 1997.  

In addition to the veteran's contentions regarding prolonged 
exposure to ultraviolet radiation as a concomitant to his 
official duties while in service, a letter from a private 
dermatologist, dated in March 1998, stated that the veteran's 
current diagnosis was basal cell carcinoma, superior left 
brow, confirmed by biopsy in January 1998; that the veteran 
had Type I skin, that is, skin that usually burns and rarely 
tans; and that the veteran received a significant amount of 
sun exposure in the past, which the corresponding physician 
identified as a major contributor to the veteran's skin 
cancer.  

In order to establish a well-grounded claim, there must be 
(1) competent evidence of a current disability in the form of 
a medical diagnosis; as well as (2) evidence of incurrence or 
aggravation of a disease or injury in service in the form of 
lay or medical evidence; together with (3) evidence of a 
nexus between the inservice injury or disease and the current 
disability in the form of medical evidence.  Caluza v. Brown,  
7 Vet. App. 498 (1995), affirmed per curiam,  78 F.3d 604 
(Fed. Cir. 1996).  In this case, the requirement of item (1) 
is satisfied because the record contains evidence of basal 
cell carcinoma in the form of a medical diagnosis.  

Further, the requirement of item (2) is met because the 
veteran has submitted credible lay or medical evidence of the 
incurrence of prolonged ultraviolet exposure and sunburns 
while serving on active duty in an above-deck rating in the 
Asiatic Pacific theater for a period of more than two years 
during World war II, together with the citation of competent 
medical authority [Internal Medicine, Fourth Edition, 2530] 
to the effect that chronic exposure to ultraviolet B from 
sunlight is the frequent cause of basal cell carcinoma.  For 
purposes of establishing a well-grounded claim, the veteran's 
evidentiary assertions and the supporting evidence must be 
presumed to be true for purposes of determining a well-
grounded claim.  King v. Brown,  5 Vet. App. 19, 21 (1993);  
Murphy v. Derwinski,  1 Vet. App. 78, 81 (1990).  The Board 
further finds that the veteran's lay statements that he 
experienced prolonged and unprotected exposure to tropical 
sunlight and sunburns does not require medical training and 
is not beyond the veteran's competence.  King, id., at  21 
(1993);  Espiritu v. Derwinsk,  2 Vet. App. 492 (1992);  
Tirpak v. Derwinsk,  2 Vet. App. 492 (1992).  

The Board further finds that the above-cited medical 
authority, together with the March 1998 letter from the 
veteran's private dermatologist identifying the veteran's 
significant sun exposure in the past as a major contributor 
to the veteran's skin cancer satisfies the requirements of 
item (3) that the claimant present evidence of a nexus 
between an inservice injury or disease and the current 
disability in the form of medical evidence.  

Based upon the foregoing, the Board finds that the claim for 
service connection for basal cell carcinoma due to prolonged 
inservice exposure to sunlight is well grounded.  38 U.S.C.A. 
§§ § 1110, 5107(a) (West 1991);  38 C.F.R. §§ 3.301, 3.303 
(1999).


ORDER

Evidence of a well-grounded claim for service connection for 
basal cell carcinoma as residual to ionizing radiation 
exposure not having been submitted, that claim is denied.

The claim for service connection for basal cell carcinoma due 
to prolonged inservce exposure to sunlight is well grounded.  


REMAND

Once a claim is found to be "well-grounded," VA's duty to 
assist attaches.  38 U.S.C.A. § 5107(a);  Epps v. Gober 126 
F.3d 1464 (Fed. Cir. 1997).  The record shows that plausible 
medical evidence has been submitted which tends to support 
the veteran's contention that his inservice sun exposure 
caused or is etiologically related to his current sun cancer.  
Further, it is contended that the case should be remanded to 
the RO for review of the evidence and for a medical opinion 
from a dermatologist as to whether it is at least as likely 
as not that the veteran's current basal cell carcinoma is 
etiologically linked or related to his sustained exposure to 
ultraviolet B during his shipboard service in the South 
Pacific during World war II.  

The Court held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

For purposes of this determination, the Board finds, as a 
matter of fact, that the veteran's has documented naval 
service as a Signalman, an above-deck rating, while on board 
USS ARAPAHOE in the Asiatic-Pacific theater of operations for 
a period in excess of two years during World War II; that he 
was qualified in blinker operation, semaphore, and in signal 
flag hoist; and that his duties were of such nature as 
require his extended presence above deck.  

The Board find that Remand is warranted for the following 
actions:

1.  The RO should obtain all private and 
VA records pertaining to treatment of the 
veteran since February 1998, and 
associate those records with the claims 
folder.  

2.  The RO should then schedule a special 
VA or fee-basis dermatological 
examination of the veteran by a board-
certified dermatologist, if available, in 
order to determine the nature, extent, 
and etiology of the veteran's current 
basal cell carcinoma.  The examining 
dermatologist must review the veteran's 
claims folder, including the service 
medical records and all records of 
treatment of the veteran from 1975 to the 
present, prior to the examination.  The 
dermatological findings on examination 
should be reported in detail.  Following 
that examination, the examining 
dermatologist should express an opinion 
as to whether it is at least as likely as 
not that the veteran's current basal cell 
carcinoma is etiologically linked or 
related to his sustained exposure to 
sunlight during his shipboard service in 
the South Pacific for a period in excess 
of two years during World War II.  For 
purposes of making that determination, 
the examiner may take as established that 
the veteran has documented naval service 
as a Signalman, an above-deck rating, 
while on board USS ARAPAHOE in the 
Asiatic-Pacific theater of operations for 
a period in excess of two years during 
World War II, and that his duties were of 
such nature as to require his extended 
presence above deck.  All opinions 
expressed must be accompanied by a 
complete rationale. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, or if the 
examining dermatologist does not 
affirmatively indicate that he reviewed 
the veteran's entire medical record, or 
if any requested opinions have not been 
provided, corrective action is required 
prior to returning the case to the Board.  

4.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
service connection for basal cell 
carcinoma, claimed to result from 
inservice exposure to sunlight.  

5.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the 
regional office.  Quarles v. Derwinski,  
3 Vet. App. 129 (1992);  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this claim.  




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 

